ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Gulf Supplies & Commercial Services         )      ASBCA No. 594 78
                                            )
Under Contract No. W91GF5-08-L-7001         )

APPEARANCE FOR THE APPELLANT:                      Kevin P. Connelly, Esq.
                                                    Vedder Price P.C.
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   CPT Jeremy D. Burkhart, JA
                                                    Trial Attorney

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 7 August 2017



                                                MICHAEL T. PAUL
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 594 78, Appeal of Gulf Supplies &
Commercial Services, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals